Citation Nr: 1244381	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was remanded by the Board in August 2011.

A review of the Veteran's VA electronic file reveals only documents already contained in the Veteran's physical claims file.
 

FINDING OF FACT

The Veteran's service-connected low back disorder has been manifested by complaints of pain with flexion at 80 degrees or more, and no ankylosis, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the Veteran's service-connected low back disability is not shown to involve intervertebral disc syndrome (IVDS) or separately ratable neurological manifestations, nor has it been productive of more than one incapacitating episode of one day duration in a 12 month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board also notes that the Veteran was sent VCAA notice regarding his increased rating claim by way of a May 2008 letter. 

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  Private medical records have also been obtained.  The Veteran has been provided VA medical examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran contends that his service-connected low back disorder is more severely disabling than that reflected by the currently assigned initial 10 percent disability rating. 

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The June 2007 rating decision on appeal granted the Veteran service connection for degenerative disc disease of the lumbosacral spine at L5-S1 level.  The RO assigned the Veteran a 10 percent rating, effective from July 2, 2006, under Diagnostic Code 5242, the code for degenerative arthritis of the spine. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243. 

Diagnostic Code 5243 provides that intervertebral disc syndrome may be rated either based on the criteria listed above or based on incapacitating episodes.  A 20 percent rating is for assignment when there have been incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is for assignment when there have been incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Considering the pertinent evidence in light of the above criteria, the Board finds that the preponderance of the competent evidence of record is against a disability rating in excess of 10 percent for the service-connected low back disorder. 

A November 2006 initial physical examination by a private physician notes that the Veteran complained of low back pain, exacerbated by sitting for prolonged periods.  The examination revealed full lumbar spine range of motion.  

An April 2007 VA spine examination report shows that the Veteran complained of left sided low back pain, treated with weekly lidocaine injections.  Examination revealed painless forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, bilaterally, and right and left lateral rotation was to 30 degrees, bilaterally.  The Veteran had pain at the ends of lateral flexion and lateral rotation.  Repetitive motion did not increase loss of range of motion of the lumbar spine.  He had straightening of the lumbar lordosis.  Neurological examination revealed no abnormalities.  The examiner noted that the Veteran had no incapacitating episodes in the past 12 months.  The diagnosis was degenerative disc disease of the lumbosacral spine at L5-S1 level.

On VA examination in April 2008 the Veteran reported stiffness, spasms and sharp pain of the low back.  He reported radiating pain to the left lower extremity to the gluteals and to the lateral thigh.  The examiner stated that the Veteran did not have spasm severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran had thoracolumbar flexion to 80 degrees with pain beginning at 80 degrees.  Active extension was to 15 degrees with pain beginning at 15 degrees.  Left and right lateral flexion was to 20 degrees, with pain beginning at 20 degrees, bilaterally.  Right lateral rotation was to 20 degrees with pain beginning at 20 degrees.  Left lateral rotation was to 15 degrees with pain beginning at 15 degrees.  There was no additional loss of motion of any measurement with repetitive use.  The Veteran reported that he was employed fulltime as a financial consultant.  He stated that the had lost less than one week of work in the last 12 month period due to lumbar and hip pain.  It was noted that the Veteran had had one incapacitating episode over the past 12 months.  

Private medical records dated in July and August 2008 indicate that the Veteran was seen for low back pain.  He denied any radicular symptoms.  His stance and posture were within normal limits, and his gait was nonantalgic.  The Veteran was able to toe, heel, and tandem gait without difficulty.  The Veteran had full range of lumbar spine motion in all directions.  The impression was discogenic low back pain.  

An October 2011 VA spine examination report shows that the Veteran complained low back pain aggravated by prolonged sitting.  Examination revealed painless forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, bilaterally, and right and left lateral rotation to 30 degrees, bilaterally.  The Veteran had pain at the very end of motion in each direction.  Repetitive motion did not increase loss of range of motion of the lumbar spine.  Functional impairment was noted to be pain on movement.  The Veteran had no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy and there was no radicular pain or other radiculopathy symptoms.  The examiner stated that the Veteran does not have intervertebral disc syndrome and stated that there had been no incapacitating episodes of IVDS over the past 12 months.  

VA neurological examination in October 2011 resulted in diagnoses of left hip labrum tear and L5-S1 disc degeneration.  The VA examiner stated that the Veteran's L5-S1 disc disease causes minimal symptoms, and no neurological deficit.  The VA examiner opined that most of the Veteran's symptoms are likely related to his (left) hip condition.  

The Board finds that the medical evidence as noted above does not show symptoms that warrant an initial disability rating in excess of 10 percent for the Veteran's service-connected low back disorder.  There is no medical evidence of forward flexion of the thoracolumbar spine limited to 60 degrees or less, and no evidence of the combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  The medical evidence also does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the medical evidence of record shows that the Veteran has painless forward flexion of the lumbar spine to 80 degrees or more.  Although pain on motion of the lumbar spine was noted during the April 2008 VA examination, repetitive motion did not increase loss of range of motion.  Thus, in view of the foregoing, an initial disability rating in excess of 10 percent for the service-connected low back disorder is not warranted under Diagnostic Code 5242. 

In the alternative, the Veteran's low back disability could be rated on the basis of incapacitating episodes.  Although one incapacitating episode was noted on VA examination in April 2008, none of the medical evidence indicates that the Veteran has had incapacitating episodes of at least two weeks duration in a 12 month period.  Furthermore the October 2011 VA examiner specifically stated that the Veteran does not have IVDS.  Thus, an initial rating in excess of 10 percent for the service-connected low back disability on the basis of incapacitating episodes is also not warranted. 

The Board has also considered entitlement to a higher initial rating based on functional impairment; however, the Board finds that the initial 10 percent disability rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in §§ 4.40 and 4.45.  In this regard, repetitive motion did not increase loss of range of motion of the lumbar spine during any of the VA examinations.  Furthermore, the October 2011 VA examiner indicated that the majority of the Veteran's complaints of pain are due to the Veteran's service-connected left hip disability.  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, provide no basis for a higher rating. 

The rating criteria also require that separate ratings be awarded for neurologic impairment associated with low back disability.  The medical evidence, in particular the October 2011 VA neurological examination report, indicates that the Veteran does not have any neurologic impairment due to his low back disorder.  The evidence is therefore against additional ratings for neurologic impairment. 

For all the foregoing reasons, the Board finds that the Veteran's low back disability has not met the criteria or for a staged rating in excess of 10 percent at any time since the grant of service connection.  See Fenderson.  

The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated any periods of hospitalization during the pendency of this appeal.  The Board notes that the Veteran is employed full time and only reported missing a week of work during a 12 month period due combined hip and low back disabilities.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran has not alleged, nor does the evidence suggest, that he is rendered unemployable in substantial part due to the service-connected disability described above.  Accordingly, this evidence does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2010). 



ORDER

An initial rating in excess of 10 percent for a low back disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


